internal_revenue_service number release date index number --------------- ------------------------------------ ---------------------------- ----------------------- -------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b2 plr-142974-07 date january ----------------------------- --------------------------- legend taxpayer ---------------------------------------------------------------------- partnership investment subsidiary state a year date a dear ------------ ------------------------- ---------------------- ------------ ------- ---- this is in reply to your letter dated date requesting a ruling on behalf of taxpayer regarding investment portfolios held by a taxable_reit_subsidiary trs taxpayer and investment subsidiary seek guidance as to whether certain investments will disqualify investment subsidiary as a trs under sec_856 of the internal_revenue_code facts taxpayer is a state a corporation that has elected to be treated as a real_estate_investment_trust reit under sec_856 taxpayer is a calendar_year taxpayer and uses the accrual_method of accounting plr-142974-07 properties throughout the united_states taxpayer is an a partner in partnership which operates numerous real partnership wholly owns investment subsidiary taxpayer and investment subsidiary have jointly elected to treat investment subsidiary as a trs under sec_856 investment subsidiary currently owns real_estate and various portfolio investments investment subsidiary is seeking to invest in portfolio investments which will contain the stock of certain corporations portfolio corporations both public and private that own operate or manage lodging_facilities and in some cases casinos associated with such lodging_facilities or issue franchises for the operation of lodging_facilities taxpayer represents that investment subsidiary will not operate or manage a lodging or healthcare facility nor will it provide any other person with rights to a brand name under which a lodging or health_care_facility is operated taxpayer also represents that investment subsidiary will not directly or indirectly own more than percent of the total voting power or value of the outstanding securities of any such corporation additionally taxpayer represents that no portfolio corporation will be treated as a trs under sec_856 law and analysis sec_856 provides that to qualify as a reit a corporation must i derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include dividends and interest ii derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed therein including rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 requires that at the close of each quarter of the taxable_year at least percent of the value of a reit’s assets is represented by real_estate_assets cash cash items and government securities sec_856 requires that i not more than percent of the value of a reit’s assets be represented by securities other than those included under sec_856 ii not more than percent of the value of a reit’s assets be represented by securities of one or more taxable reit subsidiaries and iii except with respect to a trs and securities included under sec_856 i not more than percent of the value of a reit’s assets be represented by securities of any one issuer ii the reit must not hold securities possessing more than percent of the total voting power of the outstanding securities of any one issuer and iii the reit must not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer sec_1_856-3 of the income_tax regulations provides that a reit that is a plr-142974-07 partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner’s interest in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_856 provides that the term taxable_reit_subsidiary means with respect to a reit a corporation other than a reit if the reit directly or indirectly owns stock in such corporation and the reit and such corporation jointly elect that such corporation shall be treated as a trs of such reit sec_856 provides that with respect to a reit a trs includes any corporation other than a reit with respect to which a trs of a reit owns directly or indirectly securities possessing more than percent of the total voting power or the total value of the outstanding securities of that corporation sec_856 excepts from the definition of taxable_reit_subsidiary any corporation that directly or indirectly operates or manages a lodging_facility or health_care_facility or any corporation which directly or indirectly provides any other person rights to any brand name under which any lodging_facility or health_care_facility is operated while sec_1_856-3 requires that reits look-through a partnership and attribute the proportionate share of income and assets of the partnership to a reit no similar provision requires a corresponding look-through for a reit’s interest in a corporation instead stock in a corporation is subject_to the reit asset requirements of sec_856 and income from a corporation is subject_to the reit income requirements of sec_856 and under these provisions there is no look-through to the assets and activities of the corporation under sec_856 trs status is conferred on any corporation in which the trs owns more than percent of the voting power or value of outstanding securities thus corporations in which a trs owns greater than percent of the voting rights or value of outstanding securities are subject_to the same limitations of sec_856 as a jointly- elected trs they may not directly or indirectly operate or manage lodging or health care facilities or provide to any other person the rights to any brand name under which any lodging or health_care_facility is operated therefore if a trs owns in excess of percent of the vote or value of the outstanding shares of a corporation that operates or manages a lodging or health_care_facility or provides rights to any such brand name the trs will fail to qualify as a trs no such rule exists however for corporations in which a trs owns no more than percent plr-142974-07 thus the issue becomes whether owning stock in a corporation that operates or manages a lodging or health_care_facility is considered indirectly participating in such activity as prohibited under sec_856 if under sec_856 and the assets and activities of a corporation are not attributable to a reit then similarly they cannot be attributable to a trs thus a trs is not required to look through a corporation in which it holds stock provided it owns no more than percent of the voting rights or value of the corporation owning less than percent of total voting power or value of outstanding securities is not enough to attribute the activities of that corporation to the trs for purposes of sec_856 owning securities in a corporation that operates or manages a lodging or health_care_facility or provides the rights to a brand name in such facility will not disqualify a company’s trs status so long as the trs owns no greater than percent of the total voting power or value of outstanding securities of the corporation conclusion based on the facts as represented by the taxpayer we conclude that investment subsidiary’s investments in portfolio corporations will not disqualify investment subsidiary’s trs status provided that no investment in such corporation exceeds the percent threshold of sec_856 except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the qualification of the taxpayer as a reit or investment subsidiary as a trs for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the investment subsidiary for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file we are sending this letter to taxpayer and a copy of this letter to taxpayer’s authorized representatives sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
